     Case 2:20-cv-06630-PA-AFM Document 36 Filed 11/23/20 Page 1 of 2 Page ID #:109


 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-06630-PA-AFM
13     individual,
14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     ADELINA CHAVEZ, an
       individual; FELIX CHAVEZ, an
18     individual; and DOES 1-10,
19     inclusive,
20     Defendants.
21

22

23

24

25

26

27
                                          1
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
     Case 2:20-cv-06630-PA-AFM Document 36 Filed 11/23/20 Page 2 of 2 Page ID #:110


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Adelina Chavez
 3
      and Felix Chavez (“Defendants”), the Court hereby enters a dismissal with prejudice
 4

 5    of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6    bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: November 23, 2020
10

11
                                                    Percy Anderson
12                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
